    Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 1 of 9 Page ID #:4
   Case 3:19-cr-03748-GPC Document 52(Court only)                 Filed 02/24/21 PageID.106 Page 1
                                        of 9

 PROS 12C                                                                                    'February 19, 2021
(06117)                                                                                             pncu id: 6467883


                                   TJNITED ST  THE~CT COURT                             ~ ~ ~~
                                           FOR
                                SOUTHERN DISTRICT OF CALIFORNIA                                                        4

                    Petition for Warrantor Summons for Offender Under Supervision


Name of Offender: Tina Marie MOLINA (English)                                 Dkt No.: 19CR03748-001-GPC

Reg. No.: 87191-298
Name of Sentencing Judicial Officer: The Honorable Gonzalo P. Curiel, U.S. District Judge

Original Offense: 8 U.S.C. §1324(a)(1)(A}{ii) Transportation of Certain Aliens, a Class C felony
Date of Sentence: January 10, 2020

Sentence: Twelve months' and one day custo8y; three years' supervised release (Special Conditions: Refer to
Judgment and Commitment order.)

Type of Supervisian: Supervised Release            Date Supervision Commenced: July 2, 2020
Asst. U.S. Atty.: Paul Eric Benjamin               Defense Counsel:      Ezekiel E. Cortez
                                                                        (Appointed}
                                                                        (619)237-0309

Prior Violation Nistory: Yes. See prior court correspondence.

                           PETITIONING THE COURT
TO ISSUE A NO-BAIL BENCH WARRANT
   Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 2 of 9 Page ID #:5
  Case 3:19-cr-03748-GPC Document 52 (Court only)                    Filed 02/24/21 PageID.107 Page 2
                                        of 9

PROB 12(C)
Name of Offender: Tina Marie MOLINA                                                              February 19, 2021
Docket No.: 19CR03748-001-GPC                                                                               Page 2

The probation officer believes that the offender has violated the following conditions) ofsupervision:

 CONDITIONS)                                        ALLEGATIQN(S)OF NONCOMPLIANCE
(Mandatory Condition)
 The defendant shall not illegally possess a            I. On or about September 1, 2020, Ms. Molina used a
 controlled substance. The defendant shall                 controlled   substance, methamphetamine, as
 refrain from any unlawful use of a                        evidenced by the urine sample she submitted at the
 controlled substance. Submit to one drug                  U.S. Probation Office on September 1, 2020, which
 test within 15 days of release from                       confirmed positive for methamphetamine.
 imprisonment and at least two periodic
drug tests thereafter. Testing requirements             2. Ms. Molina failed to comply with the drug testing
 will not exceed submission of more than                   requirements in that she failed to submit a urine
four (4) drug tests per month during the                   sample at the U.S. Probation Office, as required, on
term of supervision, unless otherwise                      October 14, 2020, November 5, 2020, January 12,
ordered by the court.                                      2021, and February i 7, 2021.

{Standard Conditions)                                   3. Ms. Molina has failed to call the drug testing line as
The defendant must follow the instructions                 required.
of the probation officer related to the
conditions of supervision.

Grounds for Revocation: As to Allegation I, the undersigned received and reviewed written laboratory
notification from Alere Toxicology Services, which verify the urine sample provided by Ms. Molina on
September 1, 2020, confirmed positive for meihamphetamine.

As to Allegation 2 and 3, on September 22, 2020, the undersigned reviewed written instructions for drug testing
with Ms. Molina and she acknowledged receipt of the instructions with his signature. Specifically, Ms. Molina
was directed to call the drug testing line daily and report for drug testing when required to do so by the automated
testing line recording. The undersigned has received and reviewed [he U.S. Probation Chain of Custody for Drug
Analysis forms, which confirm that Ms. Molina failed to submit a urine sample on the above-noted dates, as
required. The last recorded date she called the drug testing line is January 13, 2021. As of the writing of this
report, Ms. Molina has not called the drug testing line as required.

(Special Condition)
 Participate in a program of mental health             4. Ms. Molina failed to participate in mental health
 treatment as directed by the probation                   services as instructed.
 officer, take all medications as prescrihed
 by a psychiatrisdphysician, and not
 discontinue any medication without
 permission. The court authorizes the
 release of the presentence report and
available psychological evaluations to the
 mental health provider, as approved by the
 probation officer. Allow for reciprocal
 release of information between the
 probation officer and the treatment
 provider. May be required to contribute to
the costs ofservices rendered in an amount
      Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 3 of 9 Page ID #:6
    Case 3:19-cr-03748-GPC Document 52 (Court only)                Filed 02/24/21 PageID.108 Page 3
                                          of 9

 PROB l2(C)
 Name of Offender: Tina Marie MOLTNA                                                         February 19, 2021
 Docket No.: 19CRQ3748-001-GPC                                                                          Page 3

  to be determined by the probation officer,
  based on ability to pay.

 Grounds for Revocation: As to Allegation 4, Ms. Molina was instructed to attend an appointment scheduled by
 the probation officer with the Union ofPan Asian(UPAC)New Leaf Recovery Center, a dual diagnosis program
(substance abuse and mental heath services). She completed a telephonic orientation on November 9, 2020. She
 was, thereafter, scheduled for a telephonic intake appointment for November 13, 2020. Ms. Molina failed to
 partake in this scheduled appointment and subsequently failed to contact the program. To date, Ms. Molina has
 not made efforts to receive mental health services.

(Special Condition)
 Participate in a program of drug or alcohol         5. Ms. Molina failed to participate in drug Veatment as
 abuse treatment, including drug testing and            instructed.
 counseling, as directed by the probation
 officer. Allow for reciprocal release of
 information between the probation officer
 and the treatment provider. May be
 required to contribute to the costs of
services rendered in an amount to be
determined by the probation officer, based
on ability to pay.


Grounds for Revocation: As to Allegation 5, on December 29, 202Q, Ms. Molina was instructed to participate in
outpatient drug treatment services with the McAlister South Bay Regional Recovery Center (SBRRC). The
probation officer obtained an intake appointment scheduled for January 7, 2021; Ms. Molina telephonically
attended her appointment. On January 29,2021,the probation officer received written notification from McAlister
SBRRC that Ms. Molina failed to return for treatment services. To date, Ms. Molina has not made efforts to
participate in drug treatment services.

(Standard Condition)
 If the defendant is arrested or questioned          6. On December 24,2020, Ms. Molina was contacted by
 by a law enforcement officer, the                      San Diego Police Department (SDPD) and failed to
 defendant must notify the probation officer            notify the probation officer, as required.
 within 72 hours.
                                                     7. On January 22, 2021, Ms. Mo(ina was contacted by
                                                        SDPD and failed to notify the probation officer, as
                                                        required.

                                                     8. On February 10, 2021, Ms. Molina was contacted by
                                                        SDPD and failed to notify the probation officer, as
                                                        required.



Grounds for Revocation: As to Allegation 6, the probation officer reviewed SDPD field interview no.
201224123733 dated December 24, 2020, which indicates that officers responded to a radio call of a female
overdosing inside the bathrooms at Fanuel Park. It appears that Ms. Molina was the reporting party but left the
    Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 4 of 9 Page ID #:7
 Case 3:19-cr-03748-GPC Document 52(Court only)                      Filed 02/24/21 PageID.109 Page 4
                                      of 9

PROS I2(C)
Name of Offender: Tina Marie MOLINA                                                              February 19, 2021
Docket No.: 19CR03748-001-GPC                                                                              Page 4

scene prior to the arrival of officers. Ms. Molina was later located near the scene of the call. Ms. Molina failed to
report law enforcement contact, as required.

As to Allegation 7, the probation officer reviewed SDPD field interview no. 210112121552 dated January 22,
202], which indicates that officers responded to a call for California Penal Code § 647(A) disorderly conduct:
solicit lewd act. Officers noted that a female, later identified as Ms. Molina was locked in a bathroom stall with a
male subject. It should be noted, Ms. Molina was not arrested nor cited. Ms. Molina failed to report law
enforcement contact, as required.

As to Allegation 8, the probation officer reviewed SDPD field interview no. 210210102243 dated February 10,
2021, which indicates that officers contacted Ms. Molina in an alley across from a church. Officers report that
Ms. Molina was cooperative. Ms. Molina failed to report law enforcement contact, as required.
     Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 5 of 9 Page ID #:8
   Case 3:19-cr-03748-GPC Document 52 (Court only)                       Filed 02/24/21 PageID.110 Page 5
                                         of 9

 PR0812(C)
 Name of Offender: Tina Marie MOLINA                                                                 February l9, 2021
 Docket No.: 19CR03748-001-GPC                                                                                  Page 5


                                   VIOLATION SENTENCING SUMMARY


 SUPERVISION ADJUSTMENT

 Ms. Molina commenced her term ofsupervised release on July 2, 2020. Upon Ms. Molina's release from federal
 custody, she was transported to the Las Colinas Detention and Reentry Facility due to her outstanding warrant
 from San Diego County Probation. It should be noted, her term of supervision with San Diego County Probation
 was terminated and she released from custody on July 14, 2020. She released homeless in the Southern District
 of California, as a result, the undersigned secured placement for Ms. Molina at the Residential Reentry Center
(RRC).On September 15, 2Q20, Ms. Molina admitted to using methamphetamine while at the RRC. On Qctober
 1,2020, she was terminated from the RRC due to her drug use. Ms. Molina reported no familial support within
 San Diego County and she ultimately wound up homeless in the Pacific Beach area. It should be noted, Ms.
 Molina gained employment with 7-Eleven in October 2020 but quit on or about December 2, 2020.

Multiple efforts were made to provide Ms. Molina resources to address her substance abuse and mental health
issues, but she failed to follow through with any directive to enroll in programs.The first program she was directed
to enroll in was UPAC New Leaf Recovery Center, a dual diagnosis program that offers mental health treatment,
substance abuse treatment, and case management services. Ms. Molina attended her first appointment with the
program and thereafter failed to contact the program. The most recent attempt to assist Ms. Molina required
enrollment at the McAlister SBRRC,an outpatient drug treatment program that was willing to provide Ms. Molina
with sober living placement. Sober living placement was to be granted after submission of three negative urine
samples. Ms. Molina attended her initial appointment telephonically and thereafter failed to return or contact the
program. Throughout Ms. Molina's term of supervision, the undersigned provided her with frequent bus passes
to eliminate any transportation issues she would have to report to probation, report for drug testing, or attend
treatment.

Due to her homeless state, Ms. Molina had multiple encounters with law enforcement and two contacts of which
she failed to report to the undersigned. On January 21,2021, Ms. Molina contacted the undersigned crying asking
to meet the undersigned at the probation office because her mother had recently passed away and needed someone
to speak with. She expressed feeling depressed, but she vas not going to be able to report to the ot~ice during
business hours. The undersigned agreed to meet with Ms. Molina the following day on January 22, 2021 and
provided her with emerbency resources. Ms. Molina failed to report to the appointment she requested. On January
25, 2021, the undersigned received a text message from an associate of Ms. Molina advising that they had not
seen her in two days because she was "really sad and needed space".

The last communication received from Ms. Molina is January 27,2021 where she sent the following text message,
"Hi Ms Bautista i am sorry i havent contacted u i have been very isolated i have been talked to by the police twice
for my place ofsleep. I was questioned about my probation and searched once. I am hopefully getting a phone on
the 3rd so i will be able to keep in touch .my moms funeral is going on the second ofFebruary and im not looking
forward to it . its killing me inside. I didnt go to the doctor for my leg or face bite my leg i drained it and it hurt
like hell and looks ok its my face on now that looks like shit as u can see in the picture im still alive . i guess thats
a goof thing. I have something else to tell u and u wont be happy with me at all . i relapsed again. 1 got high for
the past three days. This whole thing with my mom has screwed me up i didnt even think i just grabbed it and
started smoking like i had no care in the world. Im noy proud of my actions at all but im being honest with u. I
no u said if i messed up again thats it. So i accept my responsibility and am prepared to take my punishment. Im
sorry for. Making u have to have me disappoint u yet again after u stuck by me and tried to help me. Your a great
probation officer and u really care but unfortunately i am stupid and am not to great. I miss my mom and i am
     Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 6 of 9 Page ID #:9
   Case 3:19-cr-03748-GPC Document 52 (Court only)                    Filed 02/24/21 PageID.111 Page 6
                                         of 9

 PROB I2(C)
 Name of Offender: Tina Marie MOLINA                                                              February 19, 2021
 Docket No.: 19CR03748-001-GPC                                                                              Page 6

hurting really badly. I turned to what i always turn to drugs. 1 no now i cant trust myself either. I to believed i
could stay strong. All i ask now is please wait until after i have my moms funeral to take me back to jail. I truly
need to say bye and i love you one last time."
In the above noted text message received, Ms. Molina admits to relapsing. The undersigned last attempted to
make telephonic contact with Ms. Molina on February 8,2020. To date, Ms. Molina has not returned the telephone
call and her current whereabouts are unknown. Ms. Molina's adjustment to supervision is deemed less than
satisfactory.
OFFENDER PERSONAL HISTORY/CHARACTERISTICS
Ms. Molina is a single 44-year-old woman currently homeless in San Diego County. She has minimal work
experience and is currently unemployed. Ms. Molina has sVuggled with an addiction to methamphetamine since
the age of 15 years and has also used marijuana and cocaine. According to Ms. Molina, she suffers from epilepsy,
anxiety, and depression.
She has attained a criminal history category V. Her prior arrest history includes the following: under the influence
ofa controlled substance, driving with a suspended license, possession/purchase for sale ofcontrolled substances,
and escape. Additionally, she has two prior arrests by the Los Angeles Police Department for inflicting corporal
injury to spouse.
SENTENCING OPTIONS
CUSTODY
Statutory Provisions: Upon the finding ofa violation, the court may modify the conditions ofsupervision; extend
the term (if less than the ma~cimum authorized term was previously imposed); or revoke the term of supervised
release. 18 U.S.C. § 3583(e)(2) and (3).

Ifthe court revokes supervised release, the maximum term ofimprisonment upon revocation is 2 years. 18 U.S.C.
§ 3583(e)(3).
USSG Provisions: The allegations (drug use, failure to comply with drug testing, failure to enroll in and
participate in drug treatment, failure to enroll in and participate in mental health services, arld failure to report
law enforcement contact) constitute a Grade C violations. USSG §7B l.1(a)(3)(B), p.s.
Upon a finding ofa Grade C violation, the court may(A)revoke supervised release; or(B)extend the term and/or
modify the conditions of supervision. USSG §7B 1.3(a)(2), p.s.
A Grade C violation with a Criminal History Category V (determined at the time of sentencing) establishes an
imprisonment range of 7 to 13 months. USSG § 7B 1.4, p.s. It is noted that in the case of a Grade C violation,
and where the minimum term ofimprisonment determined under USSG §7B 1.4, p.s., is more than six months but
not more than ten months, the minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a
sentence of imprisonment that includes a term of supervised release with a condition that substitutes community
confinement... provided that at least one-half of the minimum term is satisfied by imprisonment.
USSG §781.3(c)(2), p.s.
Since "the original sentence was the result of a downward departure ... an upward departure may be wazranted"
upon revocation. The court can depart from the available imprisonment range and impose a sentence of up to the
statutory maximum of 24 months. USSG §7B 1.4, p.s., comment.(n.4), and 18 U.S.C. § 3583(e)(3).
    Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 7 of 9 Page ID #:10
   Case 3:19-cr-03748-GPC Document 52 (Court only)                    Filed 02/24/21 PageID.112 Page 7
                                         of 9

 PROBl2(C)
 Name of Offender: Tina Marie MOLINA                                                             February 19, 2021
 Docket No.: 19CR03748-001-GPC                                                                              Page 7

 REIMPOSITION OF SUPERVISED RELEASE

 tf supervised release is revoked and the offender is required to serve a term of imprisonment, the court can
 reimpose supervised release upon release from custody. The length of such a term shall not exceed the term of
 supervised release authorized by statute for the offense that resulted in the original term of supervised release,
 less any term of imprisonment imposed upon revocation. 18 U.S.C.§ 3583(h).

 In this case, the court has the authority to reimpose a term of 3 ears supervised release, (ess any term of
 imprisonment imposed upon revocation. 18 U.S.C. § 3583(b}.

 JUSTIFICATION FOR BENCH WARRANT

 Ms. Molina is ahigh-risk offender who is currently homeless and actively abusing methamphetamine. Ms. Molina
 may be considered a danger to herself, poses a risk of flight and non-appearance, as such, it is recommended the
 Court issue a no bail bench warrant to compel Ms. Molina's appearance.

 RECOMMENDATION/JUSTIFICATION

Ms. Molina is before Your Honor for her first revocation ofsupervised release. Despite many efforts to assist Ms.
Molina with mental health, substance abuse treatment, and housing, she has not availed herself to supervision.
Should the allegations herein be sustained, it is respectfully recommended Ms. Molina's supervised release be
revoked and she be sentenced to 7 months' custody followed by 30 months' supervised release under the same
terms and conditions previously imposed. Additionally, due to her illicit substance abuse history as well as her
continued use of illicit substances during the period ofsupervision, in an effort to provide an increased therapeutic
resource, it is requested the following condition be imposed:

(Special Condition)

Enroll in and successfully complete a residential drug treatment program as directed by the probation officer.


 I declare under penalty of perjury that the
 foregoing is true and correct.

 Executed on: February 19,2021

 Respectfully submitted:                                     Reviewed and approved:
 DANIEL J. KILGORE
 CHIEF PROBATION OFFICER

                                                                                    ~~"' _


       Alejandra Bautista                                    Craig Bilinski
       U.S. Probation Officer                                Supervisory U.S. Probation Officer
      (619)409-5104
                                                                                                   fyf
      Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 8 of 9 Page ID #:11
      Case 3:19-cr-03748-GPC Document 52 (Court only)                    Filed 02/24/21 PageID.113 Page 8
                                            of 9

    PROBI2CW                                                                                          Febninry 19, 2021



                                      VIOLATION SENTENCING SUMMARY


1. Defendant: MOLINA,Tina Marie

2. Docket No.(Year-Sequence-Defendant No.): 19CR03748-001-GPC


3. List Each Violation and Determine the Applicable Grade (See USSG § 7B 1.1):

                                                                                                  Grade
            Violations)
            Drug Use                                                                              C
            Failure to comply with drug testing                                                   C
            Failure to enroll in and participate in mental health services                        C
            Failure to enroll in and participate in drug treatment                                C
            Failure to report law enforcement contact                                             C




4. Most Serious Grade of Violation (See USSG § 7B1.1(b))                                         [      C
5. Criminal History Category (See USSG § 7B 1.4(a))                                              [      V     J
6. Range ofImprisonment(See USSG § 7B 1.4(a))                                          [ 7 to 13 months


7. Unsatisfied Conditions of Original Sentence: List any restitution, fine, community confinement, home
   detention, or intermittent confinement previously imposed in connection with the sentence for which revocation
   is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B 1.3(d)):


                  Restitution (~)                         Community Confinement
                  Fine($)                                 Home Detention
                  Other                                   Intermittent Confinement
   Case 2:21-mj-03074-DUTY Document 3-1 Filed 06/29/21 Page 9 of 9 Page ID #:12
  Case 3:19-cr-03748-GPC Document 52 (Court only)   Filed 02/24/21 PageID.114 Page 9
                                        of 9

rxosiuca
Name of Offender: Tina Marie MOLINA                                    February 19, 2021
Docket No.: 19CR03748-001-GPC                                                     Page 9

THE COURT ORDERS:

      ~REE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
       PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
       WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED FOR THE ALLEGED
       VIOLATIONS.THE NO-BAIL BENCH WARRANT AND THIS PET1T10N TO BE SEALED FOR
       OTHER THAN LAW ENFORCEMENT PURPOSES AND UNT[L SUCH TIME THAT THE
       SUBJECT HAS BEEN ARRESTED AND THE WARRANT DULY EXECUTED.

            DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER TO APPEAR
            BEFORE THE COURT ON         , AT      , TO SHOW CAUSE WHY SUPERVISED
            RELEASE SHOULD NOT BE REVOKED.

           Other




                                                                Date
U.S. District Judge
